Action for declaratory judgment between tenant and landlord. Order denying appellant’s motion to dismiss the complaint affirmed, with $10 costs and disbursements. Order granting respondent’s motion to strike out five separate and distinct defenses and dismissing the counterclaim set forth in the answer, insofar as appealed from, affirmed, without costs, with leave to defendants to plead anew as permitted by that order, if so advised, within ten days after entry of the order hereon. No opinion. Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.